DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that use the word “means,” thus are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for determining priorities for a plurality of transport blocks (TBs) associated with a plurality of hybrid automatic repeat request (HARQ) processes for transmission during configured transmission periods”, in claim 24; 
“means for transmitting, to a base station (BS), the plurality of TBs in a shared radio frequency band during the configured transmission periods based on the determined priorities”, in claim 24; and
“means for selecting a redundancy version number (RVN) for the retransmission of the first TB”, in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al (2020/0154469) (which claims priority on 62/758,038).
-Regarding claim 1, Chin et al  teaches a method, performed by a user equipment (UE) (“UE”, [0032])  of wireless communication, comprising:  
procedure (comprising a MAC entity ((100), figure 1) of determining, by the UE, priorities for a plurality of transport blocks (TBs) (comprising 2 transport blocks (710, 711), figure 7) associated with a plurality of hybrid automatic repeat request (HARQ) processes ((3)s, figure 7) for transmission during configured transmission periods (being corresponding PUSCH durations of the TBs shown in figure 7), the priority being based on at least one of overlapping/non-overlapping statuses, HARQ process IDs, UL grants, CG timers, data 
procedure (comprising the MAC entity) of transmitting, by the UE to a base station (BS) (“base station”, [0026]), the plurality of TBs in a shared radio frequency band (“UL BWP”, [0059]) during the configured transmission periods based on the determined priorities (see [0055, 0059, 0060]).
-Regarding claim 2, Chin et al  teaches that the determining the priorities is based on a TB transmission preparation timing (being a CG timer (“CG timer”, [0060])).
-Regarding claim 7, Chin et al  teaches that the determining the priorities is based on data priorities of the plurality of HARQ processes (see [0055]).
-Regarding claim 8, Chin et al  teaches that the method comprises: receiving, by the UE from the BS, a configured grant (“multi CG configurations”, [0034], “UL grant(s)”, [0035])  for the configured transmission periods (see [0032, 0034, 0035]).
-Regarding claim 9, Chin et al  teaches a user equipment (UE) comprising: 
a processor (comprising a MAC entity ((100), figure 1) configured to determine priorities for a plurality of transport blocks (TBs) (comprising 2 TBs  ((710,711), figure  7) associated with a plurality of hybrid automatic repeat request (HARQ) processes ((3)s, figure 7) for transmission during configured transmission periods (being corresponding PUSCH durations of the TBs shown in figure 7), the priority being based on at least one of overlapping/non-overlapping statuses, HARQ process IDs, UL grants, CG timers, data prioritizations, etc., configured for the plurality of transport blocks (see figure 7, [0032, 0034, 0036, 0037, 0054-0063]); and
a transceiver (comprising the MAC entity and an antenna (inherently included for wireless RF communications)) configured to wirelessly transmit, to a base station (BS) (“base station”, [0026]), the plurality of TBs in a shared radio frequency band (“UL BWP”, [0059]) during the configured transmission periods based on the determined priorities (see [0055, 0059, 0060]).
	-Claim 10 is rejected with similar reasons for claim 2.
	-Claim 15 is rejected with similar reasons for claim 7.
	-Claim 16 is rejected with similar reasons for claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al, in view of Wei et al (2021/0084674) (which claims priority on 62/899,883).
-Regarding claim 3, Chin et al  teaches that the plurality of TB can comprise a retransmission block (711) (being one of the  2 TBs) for retransmission (“repetition transmissions”, [0060]) of a first block  (710) (being the other one of the 2TBs), and a second block (731) for initial transmission (“initial transmissions”, [0060]) wherein the retransmission  block is overlapped with the second block (see figure 7 and [0054, 0060]), and that the determining the priorities includes: prioritizing, by the UE, a retransmission (indicated by the retransmission block) of a first TB (being the first block) of the plurality of TBs over the initial transmission of   a second TB (being the second block (731)) of the plurality of the TBs (see [0060]).
Chin et al  does not clearly teach that in the method, the second TB is transmitted during a transmission period configured for the second TB,  based on a determined priority, as claimed (in combination of claims 1 and 3).
In analogous art, Wei et al  teaches that a de-prioritized TB “second UL transmission” can be transmitted on a transmission period “third UL resource” configured for retransmission of said TB, based on a priority, which is determined based on a received UL grant “third UL grant”,  (see [0027]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al  and Wei et al  to further implement Chin et al, as taught by Wei et al, and arrived at the claimed feature in such a way that the UE would further receive an UL grant indicating a transmission period configured for retransmission of the second TB, wherein in the method, the second TB would be transmitted during said transmission period configured for retransmission of the second TB,  based on a priority, which is determined based on the said UP grant, (as taught by Wei et al).  One skilled in the art would have been motivated to make such combination because by doing so, the second TB would have opportunity for transmission to the base station.

-Regarding claim 11, Chin et al  teaches that the plurality of TB can comprise a retransmission block (711) (being one of the  2 TBs) for retransmission (“repetition transmissions”, [0060]) of a first block (being the other one of the 2TBs), and a second block (731) for initial transmission (“initial transmissions”, [0060]) wherein the retransmission  block the processor (comprising a MAC entity ((100), figure 1 of Chin et al) configured to determine the priorities for the plurality of TBs is configured to: prioritize a retransmission (indicated by the retransmission block) of a first TB (being the first block) of the plurality of TBs over an initial transmission of a second TB (being the second block (731)) of the plurality of the TBs (see [0060]).
Chin et al  does not clearly teach that in the method, the second TB is transmitted during a transmission period configured for the second TB,  based on a determined priority, as claimed (in combination of claims 9 and 11).
In analogous art, Wei et al  teaches that a de-prioritized TB “second UL transmission” can be transmitted on a transmission period “third UL resource” configured for retransmission of said TB, based on a priority, which is determined based on a received UL grant “third UL grant”,  (see [0027]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al  and Wei et al to further implement Chin et al, as taught by Wei et al, and arrived at the claimed feature in such a way that the processor of the UE would further be configured to receive an UL grant indicating a transmission period configured for retransmission of the second TB, the second TB would be transmitted during said transmission period configured for retransmission of the second TB,  based on a priority, which is determined based on the said UP grant, (as taught by Wei et al).  One skilled in the art would have been motivated to make such combination because by doing so, the second TB would have opportunity for transmission to the base station.

Claim 17-18, 23, 24-25, and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al, in view of Takeda et al (2019/0166627).
-Regarding claim 17, Chin et al  teaches a user equipment (UE) (“UE”, [0032]) that performs a method comprising: 
procedure (comprising a MAC entity ((100), figure 1) of determining, by the UE, priorities for a plurality of transport blocks (TBs) (comprising 2 transport blocks (710, 711), figure 7) associated with a plurality of hybrid automatic repeat request (HARQ) processes ((3)s, figure 7) for transmission during configured transmission periods (being corresponding PUSCH durations of the TBs shown in figure 7), the priority being based on at least one of overlapping/non-overlapping statuses, HARQ process IDs, UL grants, CG timers, data prioritizations, etc., configured for the plurality of transport blocks (see figure 7, [0032, 0034, 0036, 0037, 0054-0063]) ; and 
procedure (comprising the MAC entity) of transmitting, by the UE to a base station (BS) (“base station”, [0026]), the plurality of TBs in a shared radio frequency band (“UL BWP”, [0059]) during the configured transmission periods based on the determined priorities (see [0055, 0059, 0060]).
At the time the invention was filed, Chin et al does not teach a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: codes, for performing the method, as claimed.
In analogous art, Takeda et al teaches that a non-transitory computer-readable medium (“memory” [0181]) is included in a UE (“user terminal [0181]) and  can have program code (“software (programs)” [0181]) recorded thereon, the program code being/comprising: 
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Chin et al and Takeda et al to implement Chin et al, as taught by Takeda et al and arrive at the claimed feature in such a way that a UE would be programmable, wherein in the UE, the method would be implemented with a processor and a memory, wherein the memory would be used to store program code comprising codes, when executed, would cause the processor of the UE to perform the method, so that with the implementation, the UE would be enhanced with programmability (as taught by Takeda).
-Regarding claim 18, Chin et al  in view of Takeda et al teaches the code (“software (programs)” [0181] of Takeda et al) for causing the UE to determine the priorities for the plurality of TBs is configured to: determine the priorities for the plurality of TBs based on a TB transmission preparation timing (being a CG timer (“CG timer”, [0060]) of Chin et al).
-Regarding claim 23, Chin et al in view of Takeda et al teaches the code (“software (programs)” [0181] of Takeda et al) for causing the UE to determine the priorities for the plurality of TBs is configured to: determine the priorities for the plurality of TBs based on data priorities of the plurality of HARQ processes (see [0055] of Chin et al).

-Regarding claim 24, Chin et al teaches a user equipment (UE) (“UE”, [0032]) that performs a method comprising: 
procedure (comprising a MAC entity ((100), figure 1) of determining priorities for a plurality of transport blocks (TBs) (comprising 2 transport blocks (710, 711), figure 7) associated with a plurality of hybrid automatic repeat request (HARQ) processes ((3)s, for transmission during configured transmission periods (being corresponding PUSCH durations of the TBs shown in figure 7), the priority being based on at least one of overlapping/non-overlapping statuses, HARQ process IDs, UL grants, CG timers, data prioritizations, etc., configured for the plurality of transport blocks (see figure 7, [0032, 0034, 0036, 0037, 0054-0063]) ; and 
procedure (comprising the MAC entity) of transmitting, to a base station (BS) (“base station”, [0026]), the plurality of TBs in a shared radio frequency band (“UL BWP”, [0059]) during the configured transmission periods based on the determined priorities (see [0055, 0059, 0060]).
At the time the invention was filed, Chin et al does not teach that the UE comprises means for determining priorities for a plurality of transport blocks (TBs) associated with a plurality of hybrid automatic repeat request (HARQ) processes for transmission during configured transmission periods and means for transmitting, to a base station (BS), the plurality of TBs in a shared radio frequency band during the configured transmission periods based on the determined priorities, as claimed.
In analogous art, Takeda et al teaches that a non-transitory computer-readable medium (“memory” [0181]) is included in a user equipment (UE) (“user terminal” [0181]) and can have program code (“software (programs)” [0181]) recorded thereon, the program code being/comprising: codes, when executed, cause a processor (“processor” [0181]) of the UE to perform a method (“function” [0181]) (see [0181]). 
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Chin et al and Takeda et al to implement Chin et al, as taught by Takeda et al and arrive at the claimed feature in such a way that a UE 
-Regarding claim 25, Chin et al  in view of Takeda et al teaches the means for determining the priorities for the plurality of TBs is configured to: determine the priorities for the plurality of TBs based on a TB transmission preparation timing (being a CG timer (“CG timer”, [0060]) of Chin et al).
-Regarding claim 30, Chin et al in view of Takeda et al teaches the means for determining the priorities for the plurality of TBs is configured to: determine the priorities for the plurality of TBs based on data priorities of the plurality of HARQ processes (see [0055] of Chin et al).

Claim 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al in view of Wei et al, and further in view of Moon et al (2018/0131473).
Regarding claim 4, Chin et al  in view of Wei et al does not teach that the method comprises selecting, by the UE, a first redundancy version number (RVN) for the retransmission of the first TB, as claimed.
In analogous art, Moon et al  teaches that a UE can select a first redundancy version number (RVN), e.g., =1, for indicating retransmission for the first time of  a TB and include said indication in data of the retransmission, (see [0061, 0067]).
 Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al, Wei et al and Moon et al  to further implement Chin et al in view of Wei et al, as taught by Moon et al, and arrived at the claimed feature in such a way that the method would comprise selecting, by the UE, a first redundancy version number (RVN) (=1) for the retransmission of the first TB and include information on said first RVN in data of the retransmission of the first TB (as taught by Moon et al).  One skilled in the art would have been motivated to make such combination because by doing so,  either one or both the UE and the base station could keep track that the retransmission of the first TB is retransmission for the first time of the first TB  by being based on the said first RVN.
-Regarding claim 5, Chin et al  in view of Wei et al  and Moon et al  teaches that the transmitting comprises: 
procedure of transmitting, by the UE to the BS during a first configured transmission period (being of the configured transmission period of the first TB (710) of Chin et al) of the configured transmission periods, an initial transmission of the first TB (see figure 7 of Chin et al); 
procedure of transmitting, by the UE to the BS during a second configured transmission period (being of the configured transmission period of the retransmission TB of the configured transmission periods after the first configured transmission period (see figure 7 of Chin et al), the retransmission of the first TB based on the selected RVN (as taught by Moon et al); and
procedure of transmitting, by the UE to the BS during a third configured transmission period (being the transmission period configured for retransmission of the second TB of Wei et al) of the configured transmission periods after the second configured transmission period based on the determined priorities, the initial transmission of the second TB (as taught by Wei et al).
-Regarding claim 6, Chin et al in view of Wei et al  and Moon et al  teaches that the transmitting the retransmission of the of the first TB is configurable to comprise: transmitting, by the UE to the BS based on a RVN sequence (“2, 3 and 1”, [0061] of Moon et al) including the first RVN, a plurality of redundancy versions of the first TB (see [0061, 0067] of Moon et al).

-Regarding claim 12, Chin et al  in view of Wei et al teaches the processor (comprising a MAC entity ((100), figure 1 of Chin et al) in the UE. 
Chin et al  in view of Wei et al does not teach that the processor is configured to select a redundancy version number (RVN) for the retransmission of the first TB, as claimed.
In analogous art, Moon et al  teaches that a UE can be configured to select a first redundancy version number (RVN), e.g., =1, for indicating retransmission for the first time of  a TB and include said indication in data of the retransmission, (see [0061, 0067]).
 Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al, Wei et al and Moon et al  to further 
-Regarding claim 13, Chin et al in view of Wei et al  and Moon et al  teaches that the transceiver (comprising the MAC entity and an antenna (inherently included for wireless RF communications) of Chin et al) configured to transmit the plurality of TBs is further configured to: transmit, to the BS during a first configured transmission period (being of the configured transmission period of the first TB (710) of Chin et al) of the configured transmission periods, an initial transmission of the first TB (see figure 7 of Chin et al); transmit, to the BS during a second configured transmission period (being of the configured transmission period of the retransmission TB (711) for retransmission of the first TB of Chin et al) of the configured transmission periods after the first configured transmission period (see figure 7 of Chin et al), the retransmission of the first TB based on the selected RVN (as taught by Moon et al); and transmit, by the BS during a third configured transmission period (being the transmission period configured for retransmission of the second TB of Wei et al) of the configured transmission periods after the second configured transmission period based on the determined priorities, the initial transmission of the second TB (as taught by Wei et al).
the transceiver (comprising the MAC entity and an antenna (inherently included for wireless RF communications) of Chin et al) configured to transmit the plurality of TBs is further configured to: transmit, to the BS based on a RVN sequence (“2, 3 and 1”, [0061] of Moon et al) including the RVN, a plurality of redundancy versions of the first TB for the retransmission of the first TB (see [0061, 0067] of Moon et al).

Claim 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al in view of Takeda et al, and further in view of Wei et al.
-Regarding claim 19, Chin et al  in view of  Takeda et al teaches that the plurality of TB can comprise a retransmission block (711) of Chin et al (being one of the  2 TBs) for retransmission (“repetition transmissions”, [0060] of Chin et al) of a first block (being the other one of the 2TBs), and a second block (731) of Chin et al for initial transmission (“initial transmissions”, [0060] of Chin et al) wherein the retransmission  block is overlapped with the second block (see figure 7 and [0054, 0060] of Chin et al), and that the code for causing the UE to determine the priorities for the plurality of TBs is configured to: prioritize a retransmission (indicated by the retransmission block of Chin et al) of a first TB (being the first block of Chin et al) of the plurality of TBs over an initial transmission of a second TB (being the second block (731) of Chin et al) of the plurality of the TBs (see [0060] of Chin et al).
Chin et al  in view of  Takeda et al does not clearly teach that the second TB is transmitted during a transmission period configured for the second TB,  based on a determined priority, as claimed (in combination of claims 17 and 19).

Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al  in view of  Takeda et al and Wei et al  to further implement Chin et al  in view of  Takeda et al, as taught by Wei et al, and arrived at the claimed feature in such a way that the code executed by the processor of the UE would further be configured to receive an UL grant indicating a transmission period configured for retransmission of the second TB, the second TB would be transmitted during said transmission period configured for retransmission of the second TB,  based on a priority, which is determined based on the said UP grant, (as taught by Wei et al).  One skilled in the art would have been motivated to make such combination because by doing so, the second TB would have opportunity for transmission to the base station.
-Regarding claim 26, Chin et al  in view of  Takeda et al teaches that the plurality of TB can comprise a retransmission block (711) of Chin et al (being one of the  2 TBs) for retransmission (“repetition transmissions”, [0060] of Chin et al) of a first block (being the other one of the 2TBs), and a second block (731) of Chin et al for initial transmission (“initial transmissions”, [0060] of Chin et al) wherein the retransmission  block is overlapped with the second block (see figure 7 and [0054, 0060] of Chin et al), and that the means  for determining the priorities for the plurality of TBs is configured to: prioritize a retransmission (indicated by the retransmission block of Chin et al) of a first TB (being the first block of Chin et al) of the plurality of TBs over an initial transmission of a second TB (being the second block (731) of Chin et al) of the plurality of the TBs (see [0060] of Chin et al).
Chin et al  in view of  Takeda et al does not clearly teach that in the method, the second TB is transmitted during a transmission period configured for the second TB,  based on a determined priority, as claimed (in combination of claims 24 and 26).
In analogous art, Wei et al  teaches that a de-prioritized TB “second UL transmission” can be transmitted on a transmission period “third UL resource” configured for retransmission of said TB, based on a priority, which is determined based on a received UL grant “third UL grant”,  (see [0027]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al  in view of  Takeda et al and Wei et al  to further implement Chin et al  in view of  Takeda et al, as taught by Wei et al, and arrived at the claimed feature in such a way that the means for determining the priorities for the plurality of TBs would further be configured to receive an UL grant indicating a transmission period configured for retransmission of the second TB, the second TB would be transmitted during said transmission period configured for retransmission of the second TB,  based on a priority, which is determined based on the said UP grant, (as taught by Wei et al).  One skilled in the art would have been motivated to make such combination because by doing so, the second TB would have opportunity for transmission to the base station.

Claim 20-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al in view of Takeda et al and Wei et al, and further in view of Moon et al.
codes (“software (programs)” [0181] of Takeda et al) for causing the UE  to perform a method.
Chin et al  in view of Takeda et al and Wei et al does not teach that the codes comprises code for causing the UE to select a redundancy version number (RVN) for the retransmission of the first TB, as claimed.
In analogous art, Moon et al  teaches that a UE can be configured to select a first redundancy version number (RVN), e.g., =1, for indicating retransmission for the first time of  a TB and include said indication in data of the retransmission, (see [0061, 0067]).
 Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al, Takeda et al ,Wei et al and Moon et al  to further implement Chin et al in view of Takeda et al, Wei et al, as taught by Moon et al, and arrived at the claimed feature in such a way that  the codes would comprise code  for causing the UE to select a first redundancy version number (RVN) (=1) for the retransmission of the first TB and include information on said first RVN in data of the retransmission of the first TB (as taught by Moon et al).  One skilled in the art would have been motivated to make such combination because by doing so,  either one or both the UE and the base station could keep track that the retransmission of the first TB is retransmission for the first time of the first TB  by being based on the said first RVN.
-Regarding claim 21, Chin et al in view of Takeda et al, Wei et al and Moon et al  teaches that the code (“software (programs)” [0181] of Takeda et al) for causing the UE to transmit the plurality of TBs is further configured to: transmit, to the BS during a first configured transmission period (being of the configured transmission period of the first TB (710) of Chin et al) of the configured transmission periods, an initial transmission of the first TB (see ; transmit, to the BS during a second configured transmission period (being of the configured transmission period of the retransmission TB (711) for retransmission of the first TB of Chin et al) of the configured transmission periods after the first configured transmission period (see figure 7 of Chin et al), the retransmission of the first TB based on the selected RVN (as taught by Moon et al); and transmit, by the BS during a third configured transmission period (being the transmission period configured for retransmission of the second TB of Wei et al) of the configured transmission periods after the second configured transmission period based on the determined priorities, the initial transmission of the second TB (as taught by Wei et al).
-Regarding claim 22, Chin et al in view of Takeda et al , Wei et al  and Moon et al  teaches that the code (“software (programs)” [0181] of Takeda et al) for causing the UE to transmit the retransmission of the of the first TB is further configured to: transmit, to the BS based on a RVN sequence (“2, 3 and 1”, [0061] of Moon et al) including the RVN, a plurality of redundancy versions of the first TB for the retransmission of the first TB (see [0061, 0067] of Moon et al).


-Regarding claim 27, Chin et al in view of Takeda et al and Wei et al  teaches the UE performs the method by using the processor and the program code stored in the memory.
Chin et al  in view of Takeda et al  and Wei et al does not teach that the method comprises selecting a redundancy version number (RVN) for the retransmission of the first TB by using means of selecting a redundancy version number (RVN) for the retransmission of the first TB, as claimed.
a UE can be configured to select a first redundancy version number (RVN), e.g., =1, for indicating retransmission for the first time of  a TB and include said indication in data of the retransmission, (see [0061, 0067]).
 Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Chin et al, Takeda et al, Wei et al and Moon et al  to further implement Chin et al in view of Takeda et al  and Wei et al, as taught by Moon et al, and arrived at the claimed feature in such a way that the method would comprise   procedure (using means (comprising the processor and program code stored in the memory) for selecting a first redundancy version number (RVN) (=1) for the retransmission of the first TB and include information on said first RVN in data of the retransmission of the first TB (as taught by Moon et al).  One skilled in the art would have been motivated to make such combination because by doing so,  either one or both the UE and the base station could keep track that the retransmission of the first TB is retransmission for the first time of the first TB  by being based on the said first RVN
-Regarding claim 28, Chin et al in view of Takeda et al, Wei et al and Moon et al  teaches that, the means for transmitting the plurality of TBs is further configured to: transmit, to the BS during a first configured transmission period (being of the configured transmission period of the first TB (710) of Chin et al) of the configured transmission periods, an initial transmission of the first TB (see figure 7 of Chin et al); transmit, to the BS during a second configured transmission period (being of the configured transmission period of the retransmission TB (711) for retransmission of the first TB of Chin et al) of the configured transmission periods after the first configured transmission period (see figure 7 of Chin et al), the retransmission of the first TB based on the selected RVN (as taught by Moon et al); and transmit, by the BS during a third configured transmission period (being the transmission period configured for retransmission of the second TB of Wei et al) of the configured transmission periods after the second configured transmission period based on the determined priorities, the initial transmission of the second TB (as taught by Wei et al).
-Regarding claim 29, Chin et al in view of Takeda et al, Wei et al and Moon et al teaches that the means for transmitting: the plurality of TBs is further configured to: transmit, to the BS based on a RVN sequence (“2, 3 and 1”, [0061] of Moon et al) including the RVN, a plurality of redundancy versions of the first TB for the retransmission of the first TB (see [0061, 0067] of Moon et al).

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463